DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed have been fully considered but they are not persuasive.  Details are given below.
Claim Interpretation:  Applicant argues that examiner has not interpret various means of claims 15-18 under 35 USC 112 (f).  (See applicants Remarks page 8 of 12 claim interpretation).  Examiner respectfully disagrees with  applicants arguments as examiner has defined the reference item number in the brackets for certain limitations. However, Examiner interprets in a more elaborated form in the current rejections. 
35 USC §103:  Applicant amends the claim 1 by introducing the certain claim limitations of claim 2 in to 1 and argues that the office action did not disclose a DAC or amplifier to generate a grid drive voltage. Examiner respectfully disagrees with applicant’s arguments. Fig 5 clearly shows the both direction signal transfers which means when the analog signal becomes digital and when it is going back from controller 115 it will automatically converted in to analog signals in order to amplify the voltages and currents.  Hence, these teachings are inherent.  Also, without converting the digital signal to analog signals the amplification cannot be achieved. It is a known skill of the art (see paragraphs [0042] [0043] and .[0045] explains the functionality of the device of Fig 1, 5). Hence, applicants arguments are not persuasive.

    PNG
    media_image1.png
    499
    336
    media_image1.png
    Greyscale

Applicant further argues that Nighan does not disclose each and every limitations of 1, 11, and 15 and hence their depending claims.  Also, applicant argues that Nighan is silent on how that variability is achieved.   Examiner respectfully disagrees with applicant as variability is one of the ordinary skill of the art and inherent.  Fig 3, 4 A-E shows variance. Without variability of the corresponding components by the controller or driver it is not possible. Hence, variability is an inherent property. Hence, applicant’s arguments are not persuasive.  However, current rejection has addressed all the concerns of the applicant in an elaborated manner. 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
(a) “a grid voltage generation means for generating a grid drive voltage (Grid 192 gets voltage from HVSPS 142 via drive DAC 162) and a grid cutoff voltage   (item 145) for a grid connection of an electron gun (190); a switching  means for generating a pulse on the grid connection by switching between the grid drive voltage and the grid cutoff voltage (Switches 182 and 184); and a voltage controlling means for generating inputs to the grid voltage generation means and the switching means” (Gate drivers 180 controlled by user interface 114  as claimed in claim 15).
(b) a conversion means for converting the inputs to the grid voltage generation means to an analog input from a digital output of the voltage controlling means (item 114 controls the ADCs 158 and hence 162 and 166 and 166 as claimed in claim 16.)
(c) a heater voltage means for generate a heater voltage for the heater connection of the electron gun; and wherein the voltage controlling means generates an input to the heater voltage means (item 166 via amplifier 176 heater 184 controlled by 114  as claimed in claim 17).
(d) a command controlling means for converting user inputs to inputs for the voltage controlling means (item 114 controlling high voltage and low voltage sections  as claimed in claim 18).

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0270941 A1 by Nighan Jr. et al (Nighan Jr).

Referring to the claim 1 Nighan Jr teaches, An electron gun driver (See Fig 1 item 17 Dual mode electron gun driver paragraph [0045]), comprising:
a half bridge driver circuit (Nighan Jr in another embodiment teaches a grid modulator see Fig 11 item 1105+ 1120 regarded as the half bridge driver), comprising: 
a. a drive circuit (Fig 11 item 1105) configured to generate a grid drive voltage for a grid connection of an electron gun; and (see paragraph [0111]) 


    PNG
    media_image2.png
    675
    519
    media_image2.png
    Greyscale

a cutoff circuit (item 1125) configured to generate a grid cutoff voltage for the grid connection of the electron gun (See paragraphs [0110] [0111]); and. 
a gate driver (item 1110) configured to switch between the grid drive voltage and the grid cutoff voltage (See paragraph [0111]) ; and  
a drive controller (See another embodiment : Fig 1 item 110 control system) configured to generate a pulse input to the drive circuit and cutoff circuit and grid switching signals for the gate driver (See paragraph [0042]).
However  NIghan does not explicitly teaches the drive circuit including: a drive high voltage power amplifier configured to provide the grid drive voltage for the half bridge driver circuit, a drive high-speed digital to analog converter (DAC) configured to generate a programming voltage to the drive high voltage power amplifier, and a drive power switch configured to apply the grid drive voltage to the grid connection.
However, in another embodiment Nighan teaches, the drive circuit further comprises: a drive high voltage power amplifier (Fig 1 item 120 paragraph [0043])  configured to provide the grid drive voltage for the half bridge driver circuit, a drive high-speed digital to analog converter (DAC) configured to generate a programming voltage to the drive high voltage power amplifier (Fig 1 item 115 paragraph [0087] and Fig 5 indicates signals in both directions which means DAC as well ADC conversions are possible), and a drive power switch configured to apply the grid drive voltage to the grid connection (See Fig 11 and Fig 1 and paragraphs [0042]-[0045])

    PNG
    media_image3.png
    489
    709
    media_image3.png
    Greyscale

	Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant invention to incorporate different embodiments of Nighan in to one single embodiment to have precise control over the grid modulator gun driver with a fast responding grid top power supply facilitates rapid change of the gun pulse characteristics in order to create pulse trains of variable energy (See paragraph [0112] and abstract).

Referring to the claim 2 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan further teaches wherein: the  cutoff circuit (Fig 11 item 1125) further comprises: a cutoff high-speed DAC configured to generate a programming voltage to the cutoff high voltage power amplifier (see paragraphs [0087] and [0088] and Fig 1 and where item 185 AFC circuit converts analog to digital and vice versa. Similarly item 115 also has a DAC to ADC conversion which is inherent), and a cutoff power switch  (fig 11 item 1120  paragraph [0111]) configured to apply the cutoff voltage to the grid connection; and the gate driver is configured to apply grid control signals to the drive power switch (see paragraph [0112]) and the cutoff power switch. (See also Fig 11 and the driver power 1115 and cut off power 1120 switches in D1 and it is routine skill of the art to use DAC controller to supply these power switches and paragraphs [0108] to [0112]). 

Referring to the claim 3 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan Jr teaches the system further comprising: a heater circuit configured to generate a heater voltage for the heater connection of the electron gun (Fig 1 item 135 heater power supply via 130 goes to the heater (See paragraph [0043)), the heater circuit comprising: a heater power amplifier configured to provide the heater voltage to the heater connection of the electron gun (See Fig 1, 7 and paragraph [0043]), a heater high-speed DAC configured to generate a programming signal to the heater power amplifier(see Fig 5 item 515 and paragraph [0058]); and wherein the drive controller is configured to generate a heater input to the heater circuit. (Fig 1 and 11 and paragraphs [0043] and [0058]).

Referring to the claim 4 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan Jr teaches the system further comprising: a control circuit configured to convert user inputs to driver controller inputs, the control circuit comprising: a user interface configured to receive linear accelerator control system inputs (See paragraph [0045] Fig 1 item 165LINAC); a low voltage side controller configured to generate drive control signals for the drive controller; and a capacitor charging power supply (CCPS) controller configured to generate CCPS control signals for a CCPS. (Fig 1 item 115 and Fig 11 to generate the control signals and paragraphs [0051] to [0058)).

Referring to the claim 5 Nighan Jr modified reference teaches the electron gun driver of claim 4, Nighan Jr teaches the system wherein the drive control signals include a fiber optic communication link and a fiber optic trigger link. (Routine skill of the art to convert the Fig 1, 11 item 115 to use the network as desired by user).

Referring to the claim 6 Nighan Jr modified reference teaches the electron gun driver of claim 4, Nighan Jr teaches the system further comprising: an isolation power supply configured to provide voltage isolation between the control circuit and the half bridge driver circuit. (Fig 1 and 7 where isolation has been shown and also see paragraph [0043] where the modulator 125 supplied a high voltage output to a pulse transformer130 immersed in an insulating tank).

Referring to the claim 7 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan Jr teaches the system wherein the drive controller is configured to adjust an amplitude, a width, and a delay of each pulse generated by the grid drive voltage and the grid cutoff voltage, wherein each pulse can be configured to be different from a prior pulse. (See paragraphs [0109]-[0112] where it is suggested that a triode electrode gun driver paragraph [0054] teaches the gun driver can be controlled from the control system to alter amplitude, duration and timing of the beam current See paragraph [0042] to [0045]).

Referring to the claim 8 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan Jr further teaches wherein at least one of an amplitude, a width, or a delay of each pulse generated by the grid drive voltage and the grid cutoff voltage are configured to be changed between pulses (See Fig 11 and paragraphs [0108] and [0111]).

Referring to the claim 9 Nighan Jr modified reference teaches the electron gun driver of claim 1, Nighan Jr teaches the system wherein at least one of an amplitude, a width, or a delay of each pulse generated by the grid drive voltage and the grid cutoff voltage are configured to be changed at a rate of at least 500 pulses per second. (See Fig 1-3 and paragraph [0052] and hence it is obvious to a person with ordinary skill to control the pulse width as desired using the processor 110).

Referring to the claim 10 Nighan Jr modified reference teaches a system (Fig 1) , comprising: the electron gun driver (Fig 11 ) of claim 1; Nighan Jr teaches the system a high voltage capacitor; a capacitor charging power supply (CCPS) configured to charge the high voltage capacitor; one or more high voltage side power supplies configured to generate power for the high voltage side of the electron gun driver; and an electron gun, comprising: an anode coupled to ground, a cathode coupled to an output of the CCPS, a grid coupled to the grid connection, and a heater (See Fig 1 to 11 and paragraph [0045] to [0054] and [0108)]).

17. Referring to the claim 11 Nighan Jr modified reference teaches, a method for controlling an electron gun driver (See Fig 11 and paragraph [0115]), the method comprising:
setting a grid drive voltage on a drive high voltage power amplifier for a grid connection of an electron gun (See Fig 11 and item 1105 drive circuit and paragraph [0111]) ;
setting a grid cutoff voltage on a cutoff high voltage power amplifier for the grid connection of the electron gun (Fig 11 item 1125 and paragraphs [0110] and [0111]); and switching between the grid drive voltage and the grid cutoff voltage to generate a pulse on the grid connection. (See paragraphs [0052]-[0054] and [0108] to [0112)).
Hence, it would be obvious to a person with ordinary skill in the art before the filing date of the instant application to use the different embodiments and teach the method steps to control the electron gun power in order to control the pulse rate and pulse dose as desired by the user for various applications of the e-beam by controlling the grid voltage (See paragraph [0111]).

Referring to the claim 12 Nighan Jr modified reference teaches the method of claim 11, further comprising: adjusting an amplitude, a width, or a delay of each pulse generated by the grid drive voltage or grid cutoff voltage, wherein at least three different amplitudes, at least three different widths, and at least three different delays can be used. (See paragraphs [0109]-[0112]) where it is suggested that a triode electrode gun driver paragraph [0054] teaches the gun driver can be controlled from the control system to alter amplitude, duration and timing of the beam current (See paragraph [0042] to [0045] and [0052] to [0054]).

Referring to the claim 13 Nighan Jr modified reference teaches the method of claim 11, further comprising: altering at least one of an amplitude, a width, or a delay of the pulse at a rate of at least 500 pulses per second, wherein each of the amplitude, the width, and the delay can be altered between at least three different values. (See Fig 5 and paragraphs [0052] to [0054] where control system can vary amplitude duration etc.)

Referring to the claim 14 Nighan Jr modified reference teaches at least one non-transitory machine-readable storage medium comprising a plurality of instructions adapted to be executed to implement the method of claim 11. (Fig 1 item 110 teaches a processor and user interface in which all the stored instructions will be processed and executed; see paragraph [0043] [0045] and [0112] and [0113]). Hence it is obvious to a person with ordinary skill to use a non-transitory machine readable storage mediums of supercomputing machines for using the e beam for various applications.

Referring to the claim 15 Nighan Jr teaches an electron gun driver (See Fig 1, item 175 paragraph [0045]), comprising:
a grid voltage generation means for generating a grid drive voltage and a grid cutoff voltage for a grid connection of an electron gun (See Fig 11 item 1105 grid power supply and paragraph [0110)]);
a switching means (item 1110 switch drive) for generating a pulse on the grid connection by switching between the grid drive voltage and the grid cutoff voltage (See paragraph [0111]); and
a voltage controlling means for generating inputs to the grid voltage generation means and the switching means. (See 1125 grid bias circuit and paragraphs [0111] and [0112]).
Hence, it would be obvious to a person with ordinary skill in the art before the filing date of the instant application to use the different embodiments and teach grid driving circuit in order to control the pulse rate and pulse dose as desired by the user for various applications of the e-beam (See paragraph [0111]).

Referring to the claim 16 Nighan Jr teaches the electron gun driver of method claim 15, further comprising: a conversion means for converting the inputs to the grid voltage generation means to an analog input from a digital output of the voltage controlling means (See Fig 11 and the driver power 1115 and cut off power 1120 switches in D1 and it is routine skill of the art to use DAC controller to supply these power switches and paragraphs [0108] to [0112]).

Referring to the claim 17 Nighan Jr teaches the electron gun driver of claim 15, electron gun driver of claim 15, further comprising: a heater voltage means for generate a heater voltage for the heater connection of the electron gun; and wherein the voltage controlling means generates an input to the heater voltage means. (Fig 1 and 11 and paragraphs [0043] and [0058]).

Referring to the claim 18 Nighan Jr teaches the electron gun driver of claim 15, electron gun driver of claim 15, further comprising: a command controlling means for converting user inputs to inputs for the voltage controlling means. (See Fig 1 and paragraphs [0012] and [0043] teaches system controlling and also Fig 7 and paragraphs [0089]-[0092]).

Referring to the claim 19 Nighan Jr teaches the electron gun driver of claim 15, electron gun driver of claim 15, wherein the electron gun driver is configured to adjust an amplitude, a width, and a delay of each pulse generated by the voltage controlling means, grid voltage generation means, and the switching means, wherein each pulse can be configured to be different from a prior pulse, and each of the amplitude, the width, and the delay can be altered between at least three different values. (See paragraphs [0109]-[0112] where it is suggested that a triode electrode gun driver paragraph [0054] teaches the gun driver can be controlled from the control system to alter amplitude, duration and timing of the beam current (See paragraph [0042] to [0045]).

Referring to the claim 20 Nighan Jr teaches the electron gun driver of claim 15, electron gun driver of claim 15, Nighan Jr further teaches wherein the electron gun driver is configured to change at least one of an amplitude, a width, and a delay of each pulse between pulses at a rate of at least 500 pulses per second. (See paragraphs [0109]-[0112] where it is suggested that a triode electrode gun driver paragraph [0054] teaches the gun driver can be controlled from the control system to alter amplitude, duration and timing of the beam current (See paragraph [0042] to [0045])

Conclusion

Claims 1-15, 17-20 are rejected.
Claim 16 cancelled by applicant.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should  consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

See the US Patents/publications; US 20110080992 US 8693638, US7869561, US20060233297, US 9254535, and US10159455.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/3/2022